Title: To John Adams from United States House of Representatives, 4 June 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					June 4, 1790
				
				The House of Representatives have passed a bill, entitled “An act to satisfy the claims of John McCord against the United States;” and a bill, entitled “An act for giving effect to the several acts therein mentioned, in respect to the state of Rhode Island and Providence Plantations;” in which they desire the concurrence of the Senate;

The Speaker of the House of Representatives having signed an enrolled bill, I am directed to bring it to the Senate. 

				
					
				
				
			